

114 S3074 IS: Climate Change Education Act
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3074IN THE SENATE OF THE UNITED STATESJune 16, 2016Mr. Markey (for himself, Mr. Franken, Mrs. Feinstein, Mrs. Shaheen, Mr. Merkley, Ms. Warren, Mrs. Boxer, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize the National Oceanic and Atmospheric Administration to establish a Climate Change
			 Education Program.
	
 1.Short titleThis Act may be cited as the Climate Change Education Act. 2.FindingsCongress finds that—
 (1)the evidence for human-induced climate change is overwhelming and undeniable; (2)the United States is the second highest emitter of carbon dioxide and other greenhouse gases in the world;
 (3)atmospheric carbon can be significantly reduced through conservation, by shifting to renewable energy sources such as solar, wind, tidal, and geothermal, and by increasing the efficiency of buildings, including domiciles, and transportation;
 (4)providing clear information about climate change, in a variety of forms, can remove the fear and the sense of helplessness, and encourage individuals and communities to take action;
 (5)implementation of measures that promote energy efficiency, conservation, and renewable energy will greatly reduce human impact on the environment; and
 (6)informing people of new technologies and programs as they become available will ensure maximum understanding and maximum impact of those measures.
 3.DefinitionIn this Act, the term climate change education means informal and formal interdisciplinary learning at all age levels about climate change and its effects on environmental, energy, social, and economic systems.
 4.Climate Change Education ProgramThe National Oceanic and Atmospheric Administration shall establish a Climate Change Education Program to—
 (1)broaden the understanding of human-induced climate change, possible long-term and short-term consequences, and potential solutions;
 (2)apply the latest scientific and technological discoveries to provide formal and informal learning opportunities to people of all ages, including those of diverse cultural and linguistic backgrounds;
 (3)emphasize actionable information to help people understand and to promote implementation of new technologies, programs, and incentives related to energy conservation, renewable energy, and greenhouse gas reduction; and
 (4)inform the public of impacts to human health and safety as a result of climate change. 5.Program elementsThe Climate Change Education Program shall include—
 (1)a national information campaign to disseminate information on and promote implementation of the new technologies, programs, and incentives described in section 4(3); and
 (2)the grant program described in section 6. 6.Grant programThe National Oceanic and Atmospheric Administration shall establish a program to make grants—
 (1)to support national public education, outreach, and communication programs to engage substantial numbers of the public in understanding climate change while developing educated and empowered consumers, investors, and citizens;
 (2)to encourage and support statewide plans and programs for climate change education, including relevant teacher training and professional development, STEM (science, technology, engineering, and mathematics) education, and multidisciplinary studies to ensure that students graduate from high school climate literate, with a particular focus on programs that advance widespread State and local educational agency adoption of climate change education, including funding for State education agencies to—
 (A)integrate key principles of climate change education into existing K–12 State academic content standards, student academic achievement standards, or State curriculum frameworks;
 (B)create model State climate change curricula; or (C)create State green school building standards or policies;
 (3)to improve the quality of and access to higher education in green collar industries and green economy-related fields such as green business, technology, engineering, policy studies, and sustainability science, with a particular focus on programs that address restructuring institutional incentives and reducing institutional barriers to widespread faculty adoption of interdisciplinary teaching of climate change education;
 (4)for institutions of higher education to engage teams of faculty and students to develop applied climate research and deliver to local communities direct services on climate mitigation and adaptation issues impacting such communities, with a priority on distressed communities; and
 (5)for projects that build capacity for climate adaptation at the State and national level including— (A)career education;
 (B)expanding green collar workforce training; (C)secondary school preparation or work-based experiences in green collar fields; and
 (D)continuing education needed for practicing professionals for green economy-related fields. 7.Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the National Oceanic and Atmospheric Administration shall transmit to Congress a report that evaluates the scientific merits, educational effectiveness, and broader impacts of activities under this Act.
 8.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration $20,000,000 for each of fiscal years 2017 through 2021 for carrying out this Act.